DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 objected to because of the following informalities:  “front and rear”, understood as –a front and a rear--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“fluid control part”, first recited in claim 1 and defined as “pump part 19” in specification paragraph 19.
“heating part”, first recited in claim 1 and defined as “motorpart 20 and the circuit part 21” in specification paragraph 19.
“a passage adjusting part”, first recited in claim 8 and defined as “one-way valve 28 and the one-way valve 29” and “a passage switching valve may be used to switch between the atmosphere passage 15 and the passage 30” in specification paragraphs 52-53.
“rapid heating control part” first recited in claim 9 and functionally defined as “configured to increase or decrease the voltage to rapidly heat the heating part 22 by repeatedly turning ON and OFF a drive circuit (i.e., the circuit part 21) for driving the heating part 22 with a Duty signal” in specification paragraph 19. However this limitation is not structurally defined which raises issues under 112b (see below).
“purge concentrating estimating part” first recited in claim 13 and functionally defined as “configured to estimate the purge concentration (i.e., the concentration of vaporized fuel contained in the purge gas) based on the differential pressure between the front and rear of the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “rapid heating control part” (claim 9) and “purge concentrating estimating part” (claim 13) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant may:
(a)      	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 10 is also rejected by virtue of its dependency on claim 9.
For examination purposes and in light of the disclosure, “rapid heating control part” is interpreted as a controller/sub-controller configured to heat (see indefiniteness regarding “rapid heating” below). 
For examination purposes and in light of the disclosure, “purge concentrating estimating part” is interpreted as a processor configured for the functions in the specification (paragraph 25).
Claims 9 and 10 recite “rapid heating”. While the applicant discloses a working result of “rapid heating” (paragraph 64), this is only described as exemplary. It is unclear what the metes and bounds of “rapid” are. 
Additionally, paragraph 62 discloses “This action, "rapidly heating", indicates for example heating with thermal energy higher than usual thermal energy used during driving an engine EN”. While the applicant is entitled to be their own lexicographer, this definition is seen as exemplary, and in of itself is unclear due to the ambiguity of “usual thermal energy”. Therefore, “rapid heating” is not given a special meaning.
As “rapid heating” is not given a clear special meaning, nor is it seen to have a universal meaning in the art, it is indefinite.
For examination purposes, “rapid heating” is interpreted as --heating--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi (US 20120312281).

Regarding claim 1, Tsutsumi (FIGs 1-3) discloses "A vaporized-fuel treating apparatus comprising: 
a purge passage (4, see FIG 2) configured to allow purge gas to flow therethrough (paragraph 30); 
an atmosphere passage (from 6f see FIG 2; paragraph 27 outer air read on "atmosphere") configured to allow air to flow therethrough (paragraph 26); 
a canister (there are alternative interpretations relied upon to read on divergent dependent claims)(Interpretation A: 20, relied on in claims 4-6)(alternative Interpretation B: 6 and 20 together, relied on in claim 3) communicating with the purge passage and the atmosphere passage (see FIGs); 
a fluid control part (18v) configured to control a flow of a fluid (paragraphs 28 and 30); and 
a heating part (Interpretation A: 5, 6f, 6, relied on in claims 4-6)(alternative Interpretation B: 5 and 6f, relied on in claim 3) configured to control driving of the fluid control part (via 6f which forces 18v open, paragraph 31; forcing open read on "control driving") and generate heat (via 5, abstract), 
wherein the heating part is placed so that at least a part of the heating part is exposed in the atmosphere passage (via 6f), and 
the fluid control part (18v) is either (i) placed in the purge passage or (ii) placed connecting to the purge passage (18v connects to 14 via 20, 14)."

Regarding claim 2, Tsutsumi (FIGs 1-3, either Interpretation) discloses "wherein the heating part (either Interpretation A or B as defined above), the fluid control part (18v), and the canister (20) are provided integral with one another (see FIGs)."
 
Regarding claim 3, Tsutsumi (FIGs 1-3, Interpretation B) discloses "wherein the canister (6 and 20 together) includes a case (6, 21) in which the heating part (Interpretation B: 5 and 6f) and the fluid control part (18v) are placed (see FIGs)."
 
Regarding claim 4, Tsutsumi (FIGs 1-3, Interpretation A) discloses "wherein the heating part (5, 6f, 6) includes a housing (6), and the canister (20) includes a case (21) including a part (21w) constituted of the housing of the heating part (paragraph 26)."
 
Regarding claim 5, Tsutsumi (FIGs 1-3, Interpretation A) discloses "wherein the heating part (5, 6f, 6) includes a housing (6), and at least a part (6t) of the housing is provided with a heat-dissipating member (6t is referred to as a cooling passage in paragraph 27, read on "heat-dissipating member")."
 
Regarding claim 6, Tsutsumi (FIGs 1-3, Interpretation A) discloses "wherein the heating part (5, 6f, 6) internally includes a flow path (6t) for passage of air (from 6f), the flow path being configured to allow air that flows through the atmosphere passage to pass through (paragraph 27)."
  
Regarding claim 8, Tsutsumi (FIGs 1-3, Interpretation A) discloses "further comprising: another passage (16) either (i) connected to the canister (see FIGs) or (ii) branching from the atmosphere passage at a position closer to the canister relative to the heating part; and a passage 

Regarding claim 11, Tsutsumi (FIGs 1-3, either interpretation) discloses "wherein the canister (20) includes an atmosphere port (18, which is integral to 20) and a purge port (23p), and the canister is configured to cause a fluid that flows in the canister to pass through in a U-shaped flow path from the atmosphere port to the purge port 9see flow path in FIG 2)."
 
Regarding claim 12, Tsutsumi (FIGs 1-3, either interpretation) discloses "further comprising a purge pump (paragraph 30; structure of 6f, 5, 18f read on "purge pump" as 6f drives pressurized air [as it is a spinning fan] to displace flow through 6t to 20 and 14, which is functionally equivalent to a pump) including the heating part (5) and the fluid control part (18f)."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Takeuchi (US 5317869).

Tsutsumi is silent regarding “wherein the heating part internally includes a circuit covered with a protective member.” Tsutsumi clearly necessitates the battery usable in a live circuit, such that it powers the vehicle and generated heat.
	However, Takeuchi (FIG 1) teaches an electrical circuit of a heater (functionally analogous to Tsutsumi) comprising a wire 8 covered with an insulating wire pocket 9 (Column 3 lines 28-30; read on “protected member”) to pass through a wall.
	Therefore it would have been obvious, at the time of filing, to modify the battery assembly of Tsutsumi with “wherein the heating part internally includes a circuit covered with a protective member”, as taught by Takeuchi, to provide insulated means for electrically connecting the battery through a wall, as necessitated by Tsutsumi.

 Allowable Subject Matter
Claims 9-10 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9 as best understood, none of the art discloses “a rapid heating control part configured to perform rapid heating control to rapidly heat the heating part when a condition for the purge control is satisfied.”
Tsutsumi, at most, discloses 
Reddy (US 20090084363) teaches a canister with conditional rapid heating (paragraph 26). However, Reddy is silent regarding numerous features of claim 1, in particular “wherein the heating part is placed so that at least a part of the heating part is exposed in the atmosphere passage”.
It would not be obvious to combine the references, as their intended operations are fundamentally different.
Claim 10 is also allowed by virtue of its dependency on claim 9.
Regarding claim 13 as best understood, none of the art discloses “further comprising a purge concentration estimating part configured to estimate a purge concentration of the purge gas based on a differential pressure between front and rear of the fluid control part.”
Tsutsumi instead discloses a pressure-responsive check valve, which would automatically open based on its upstream/downstream pressure differential. However, there is no distinct structure that compares the pressures.
No prior art renders obvious the deficiencies of Tsutsumi. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heated canister purge systems similar to the application are disclosed by Dudar et al (US 20170370306), Kim et al (US 20130298878), and Makino (US 20150107561).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753